DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 15, 2022 was received. No claim was amended or canceled. Claims 13-15 were withdrawn. Claim 17 was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 17, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN104388929A) in view Björmander (US20150231703), Hess (US20170266886) and Agawa (US20180009165).
Regarding claim 1, Lin teaches a method of double beam laser cladding on the surface of a cutting tool substrate (abstract, paragraph 0002) using alloy powder to form a hard coating (paragraphs 0005 and 0025) (method for metal coating of a workpiece). Lin teaches the laser cladding tool (at least one deposition apparatus) moves forward across the surface of the substrate while coating the surface by melt the alloy powder (coating material) and the surface with the laser to form the coating (paragraphs 0005, 0011 and 0015, see figure 1) (the coating at least one surface of the workpiece by applying a coating material by least one deposition apparatus which is moved relative to at least one surface of the workpiece). 
	Lin does not explicitly teach to apply more material in the region of troughs and less material in the region of peaks on the surface of the substrate. However, Björmander teaches a method of forming a hard coating on a cutting tools (abstract, paragraphs 0002 and 0006), which is same as Lin (see Lin’s paragraph 0004). Björmander teaches the substrate comprises a plurality of recesses (peaks and troughs) (surface structure with peaks and troughs in the surface) (paragraph 0008 and 0010, see figure 1) and filling the recesses with more coating within the patterned surface area that is larger than the normal thickness of the coating itself (paragraph 0010, see figure 1), thus, Björmander teaches to apply more material in the region of troughs and less material in the region of peaks on the surface of the substrate. Björmander further teaches to completely fill the recess and covers surrounding substrate surface thus the patterned is not retained on the outer surface of the coating to lower surface roughness (paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply more material in the region of troughs and less material in the region of peaks on the surface of the substrate when coating a cutting tools as suggested by Björmander in the method of metal coating as disclosed by Lin because Björmander teaches the patterned surface with peaks and troughs (recesses) allows increased volume of coating material in the surface area and thickness of the coating, thus increase wear resistance of the coated cutting tools (paragraph 0010), and applying more material in the region of troughs and less material in the region of peaks on the surface of the substrate result in lower surface roughness of the coating thus lower the wear rate (paragraph 0022). 
	Lin in view of Björmander does not explicitly teach to detect the peaks and troughs before the coating and the deposition apparatus is controlled on the basis of the detected surface structure to apply the materials. However, Hess teaches a method for additive manufacturing of components by laser beam melting of powder on the surface of a substrate (paragraph 0002). Hess teaches after each layer is formed, the surface roughness/contour the component is detected by a camera and the images are evaluated to analyze (paragraphs 0008, 0011, and 0028-0031), and then the analyzed data is used to influencing the parameters for the deposition process of subsequent layers to optimize the surface quality of the produced components and the analysis unit can provide the analysis result automatically to control and/or regulating the system (paragraph 0019). Since Hess teaches such measurement occurs on each layer, thus, before all the subsequent coating layer is formed, the surface structure with peaks and troughs in the surface are detected by means of the measure apparatus, and the deposition apparatus is controlled by control apparatus on the basis of the detected surface structure. Since Björmander desires to form more coating material in the recess (troughs), the combination of Björmander and Hess reads on the deposition apparatus is controlled by control apparatus on the basis of the detected surface structure, wherein more material is applied in the region of troughs and less material is applied in the region of peaks. In addition, since Björmander teaches the substrate itself has the peaks and troughs (before coating) (paragraphs 0008 and 0010), it would be obvious when to detect the substrate surface of the peaks and troughs before the coating in light of the teaching of Hess. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect he surface structure before the coating and control the depositing apparatus based on the detected surface structure as suggested by Hess in the method of metal coating as disclosed by Lin and Björmander because Hess teaches such method allows the deposition process can be adapted directly to the detected values in order to avoid reworking or inadmissible roughness values and the analysis result can use to control the apparatus to deposit a coating with desired surface properties such as roughness (paragraphs 0008 and 0019). 
Lin in view of Björmander and Hess does not explicitly teach the measuring apparatus is a measuring laser. However, Agawa teaches a method of three- dimensional manufacturing method using laser beam (abstract). Agawa teaches a camera (Hess’s measuring tools) and a laser microscope (measuring laser) are functionally equivalent to measure surface state/surface roughness in the method of deposition (paragraph 0092). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the camera for a measuring laser as a tool to measure the surface roughness in the method/product of metal coating as disclosed by Lin in view of Björmander and Hess
	Regarding claim 2, Björmander teaches to completely fill the recess and covers surrounding substrate surface thus the patterned is not retained on the outer surface of the coating to lower surface roughness for lower wear rate (paragraph 0022). Thus, Björmander teaches the surface roughness governs the wear rate of the coating. Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the surface roughness (specifically decrease the surface roughness to form a substantially level surface) in the process to yield the desired wear rate (lower wear rate). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 3, Lin teaches the coating is carried out as laser cladding (laser deposition welding) (paragraph 0002).
	Regarding claim 4, Lin teaches the laser cladding tool (deposition apparatus) moves forward across the surface of the substrate while coating the surface by depositing the metal allow powder and melting and the surface with the laser to form the coating (paragraphs 0005, 0011 and 0015, see figure 1)
	Regarding claim 5, Lin teaches to depositing the powder to form the coating on the surface (paragraphs 0005, 0001 and 0015). Björmander teaches to apply more material (coating powder in Lin) in the region of troughs and less material in the region of peaks on the surface of the substrate (paragraphs 0008, 0010, 0022, figure 1). And Hess teaches to control the coating parameters from the analysis results by the controlling apparatus. Thus, the combination of Lin, Björmander and Hess teaches during the coating, the quantity of the applied metal powder is controlled by the control apparatus. 
Regarding claim 6, Lin teaches two deposition apparatus simultaneously deposit the coating on the workpiece (see figure 1, paragraphs 0002, 0007, 0010 and 0023).
Regarding claim 7, Lin teaches the coating is carried out on two opposite surfaces (see figure 1, paragraph 0023). The workpiece is relatively planar (see figure 1). It is well settled that he configuration (shape) of a claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration (shape) of the claimed device was significant (see MPEP 2144.04 IV. B). In this case, there is no evidence that the particulate shape of the workpiece is significant thus it would have been obvious to use a disc shaped or planer shape substrate. 
	Regarding claim 8, Lin teaches the deposition apparatuses are directly opposite one another and the coating is carried out on both sides simultaneously (see figure 1, paragraph 0023).
Regarding claim 9, Lin teaches the surface to be coated is oriented approximately in parallel with the gravitational force (see figure 1, paragraph 0023). In addition, such orientation depends on the shape of the substrate, for example, if the coating object is a cube, the surface of the coating would be in absolute parallel with the gravitation force. It is well settled that he configuration (shape) of a claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration (shape) of the claimed device was significant (see MPEP 2144.04 IV. B). In this case, there is no evidence that the particulate shape of the workpiece is significant thus it would have been obvious to use a disc shaped or planer shape substrate. Thus, the coating orientation also appears to be a matter of choice which a person of ordinary skill in the art would have found obvious to orient the coating surface in parallel with the gravitation force. 
	Regarding claim 10, Hess teaches the coated surface is being measure after each layer (paragraphs 0008, 0010 and 0028-0031), thus the coating surface is measured by means of an output measuring apparatus, with a surface structure be detected. 
	Regarding claims 11-12, Lin teaches to polish the surface of the coating after the deposition (paragraph 0027) (material removing post processing including polishing). Björmander further teaches to completely fill the recess and covers surrounding substrate surface thus the patterned is not retained on the outer surface of the coating to lower surface roughness (paragraph 0022). And Hess teaches to measure the surface structure after each layer to determine the roughness and control the process parameter (paragraphs 0008, 0010 and 0028-0031). Thus, the combination of Lin, Björmander and Hess teaches material removing post processing of the coated surface is carried out, wherein a material removing tool is brought to the workpiece depending on the surface structure detected in the output measuring apparatus.  
	Regarding claim 17, Björmander teaches the substrate itself (before any coating) has the peaks and troughs (paragraphs 0008 and 0010). Hess teaches the surface roughness/contour the component is detected by a camera and the images are evaluated to analyze (paragraphs 0008, 0011, and 0028-0031), and then the analyzed data is used to influencing the parameters for the deposition process of subsequent layers to optimize the surface quality of the produced components and the analysis unit can provide the analysis result automatically to control and/or regulating the system (paragraph 0019). Thus, it would be obvious to detect the substrate surface of the peaks and troughs (by Hess) before any coating is formed (by Björmander) in light of the teaching of Björmander in view of Hess. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN104388929A) in view Björmander (US20150231703), Hess (US20170266886) and Agawa (US20180009165) as applied to claims 1-12 and 17, and further in view of Zandbergen (US 20180209498).
Regarding claim 16, Lin in view of Björmander, Hess and Agawa teaches all limitations of this claim, except the workpiece is a brake disc. However, Zandbergen teaches a method of making a brake disc (abstract) and discloses the brake disc can be made by laser cladding (Lin’s method) (paragraphs 0083-0084). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use brake disc as the substrate for the laser cladding as suggested by Zandbergen in the method of Lin in view of Björmander, Hess and Agawa because Zandbergen teaches laser cladding can be used on forming the brake disc features (paragraphs 0083-0084).

Response to Arguments
Applicant's arguments filed on September 15, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Hess states that after each layer is formed, the surface roughness of the component is detected by a camera, which is different from detecting before the coating as claimed.

In response to Applicant’s arguments, please consider the following comments:
As discussed above, the rejections of claim 1 and 17 are based on the combination of the reference with Björmander teaches the substrate itself (before any coating, reads on claim 17 limitation) has the peaks and troughs (paragraphs 0008 and 0010) and Hess teaches the surface roughness/contour the component is detected by a camera and the images are evaluated to analyze (paragraphs 0008, 0011, and 0028-0031), and then the analyzed data is used to influencing the parameters for the deposition process of subsequent layers to optimize the surface quality of the produced components (paragraph 0019). Thus, it would be obvious to detect the substrate surface of the peaks and troughs (by Hess) before any coating is formed (by Björmander) in light of the teaching of Björmander in view of Hess. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nevertheless, Hess teaches the surface roughness/contour of the component is detected by a camera and the images are evaluated to analyze (paragraphs 0008, 0011, and 0028-0031), and then the analyzed data is used to influencing the parameters for the deposition process of subsequent layers to optimize the surface quality of the produced components and the analysis unit can provide the analysis result automatically to control and/or regulating the system (paragraph 0019). Thus, Hess clearly teaches before each coating layer is formed the surface roughness/contour has to be detected (read on limitation of “before coating”). Claim 1 does not limit the surface of the substrate as not coated previously, thus, Hess’s substrate with a coated layer (which is subjected for detection by camera) is considered to read on the claim limitation as the surface of the workpiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA LEUNG V LAW/Examiner, Art Unit 1717